Citation Nr: 0727144	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-43 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1980.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for bilateral pes platus, 
evaluating it at zero percent from August 20, 2003, the date 
the RO received the veteran's claim.  
In December 2003, the veteran submitted a statement in which 
he claimed that he was "still having problems" with his 
feet.  The RO construed that statement as a new claim and 
issued a rating decision in March 2004 denying an increased 
(compensable) rating for pes planus.  After the veteran 
submitted a Notice of Disagreement (NOD), the RO provided a 
Statement of the Case (SOC) in November 2004, and the veteran 
timely filed a substantive appeal shortly thereafter.  The RO 
issued a Supplemental Statement of the Case (SSOC) in 
December 2006 and April 2007.

The veteran initially requested a Board hearing on this 
matter, but the record indicates that he subsequently 
withdrew that request.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2.  The veteran's service-connected bilateral pes planus is 
not manifested by more than mild functional impairment 
clinically; there is no objective evidence of the weight-
bearing line of either foot being over or medial to the great 
toe or inward bowing of the tendo Achilles and the 
preponderance of the evidence is against pain on manipulation 
or from use; however, there is X-ray evidence of severe flat 
foot deformity in each foot; the overall degree of functional 
impairment is moderate but no more than moderate. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral pes 
planus, but no more than 10 percent, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2003 letter sent to the veteran by the RO 
adequately apprised him of most of the information and 
evidence needed to substantiate the claim, and of the notice 
this correspondence failed to provide, no prejudice to the 
veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2003 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim for a compensable rating for 
bilateral pes planus.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  It also 
specifically asked the veteran to provide VA with any medical 
reports that he had.  The Board thus finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the November 2003 RO decision that is the subject of this 
appeal in its September 2003 letter.  However, the veteran 
was not provided with notice of the type of evidence 
necessary to establish a rating in the September 2003 letter.  
With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
at 111-16.

In the instant case, the RO did supply rating notice in the 
November 2004 SOC.  The SOC informed the veteran that after a 
review of the evidence received after the September 2003 
notification letter, his claim for a compensable rating 
remained denied.  The SOC also provided a statement of 
reasons or bases for that denial.  The Board issued the SOC 
after the veteran had filed his disagreement with the initial 
rating decision.  Thereafter, the veteran had ample time to 
submit additional evidence concerning the extent of his 
bilateral pes planus.  Timely rating notice would not have 
operated to alter the outcome because evidence establishing 
an increased compensable rating for bilateral pes planus is 
lacking.  See Sanders, 487 F.3d at 887 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  The veteran has not raised an effective date 
claim, and in view of the foregoing, the Board cannot 
conclude that the defect in timing of Dingess notice affected 
the essential fairness of the adjudication.  The presumption 
of prejudice is therefore rebutted.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a November 2006 VA examination of his feet, which was 
thorough in nature and adequate for the purposes of deciding 
this claim.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155  ("The 
ratings shall be based, as far as practicable, upon average 
impairments of earning capacity resulting from such  injuries 
in civil occupations").  Separate diagnostic codes pertain to 
the various disabilities.  See 38 U.S.C.A. § 1155;  38 C.F.R. 
Part 4.

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

With respect to bilateral pes planus, 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 sets forth the relevant rating criteria.  
For purposes of this case, a veteran will receive a 
noncompensable rating for mild bilateral flat foot with 
symptoms relieved by built-up shoes or arch supports.  A 
veteran will receive a 10 percent rating for moderate 
bilateral flat foot manifested by a weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  38 
C.F.R. § 4.71a, Diagnostic Code 5276.  A veteran will receive 
a 30 percent rating for severe bilateral flat foot manifested 
by marked deformity (pronation, abduction, etc.), pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.   

DeLuca Factors 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the  
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the  
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996). 

III. Analysis

a.  Factual Background 

May 2003 VA treatment records indicate that the veteran, who 
has a history of diabetes, complained that "sometimes my two 
toes rt foot get numb."  August 2003 records indicate that 
the veteran complained of numb feet and a tingling sensation.  
The examiner checked a "yes" box for "[b]oney deformity 
and/or keratotic skin thickenings such as corns and callouses 
may be present."  The examiner noted that the veteran had no 
sensation in his left fifth toe and heel or his right 1st and 
3rd MTP joint, lateral arch, and heel.  

March 2004 treatment records from the Texas Department of 
Criminal Justice indicate that the veteran complained of 
callouses on his feet.  The examiner diagnosed bilateral pes 
planus.  She prescribed arch supports and tennis shoes.

In a November 2006 VA medical examination, the clinician 
reviewed the claims file and noted that the veteran began to 
have foot pain in the latter part of his military career.  He 
was prescribed shoe inserts and had good relief.  The veteran 
reported that he began having "more discomfort" with his 
feet in 2000.  He complained of having a "pins and needles" 
sensation in both feet starting two or three years prior.  He 
reported that ibuprofen provided him with mild relief.  The 
clinician noted "no acute flare-ups of this foot pain that 
were incapacitating in the past 12 months."  The veteran 
reported that he was able to perform his usual daily 
activities.  He indicated that he had taken three sick days 
at work in the past year because of his foot pain.

A physical examination revealed left foot callous formation 
at the metatarsophalangeal head of the 1st toe that was 
minimal without acute tenderness, "otherwise, no significant 
finding of pes planus."  The right foot appeared normal and 
had no callous formation.  There was no acute tenderness in 
the metatarsophalangeal heads or the heel and a normal arch.  
There was "no objective evidence of pain, weakness, or 
tenderness of either foot."  The veteran was able to squat, 
walk on his heels, and walk on his toes without discomfort.  
The Achilles tendon was 0 degrees of valgus on and off weight 
bearing.  He experienced no pain to palpitation throughout 
the Achilles tendon.  There was no evidence of forefoot and 
midfoot malalignment.  Weightbearing x-rays of both feet 
revealed "a very mild hallux valgus deformity" and a 
"rather severe" flatfoot deformity in each foot.  Despite 
this x-ray finding, the examiner diagnosed "pes planus, not 
found."  In a March 2007 addendum to the report, the same 
examiner stated that "based on x-ray findings, the patient 
has pes planus, severe, bilaterally."  

February 2007 medical records from a private physician 
indicate that the veteran presented with "arch pain, plantar 
fasciitis bilateral."  The doctor diagnosed left plantar 
fasciitis and bilateral pes valgo planus.  She recommended 
shoe inserts, supportive shoes, and stretching exercises.  

b.  Discussion 

The Board finds that a 10 percent evaluation is warranted for 
the veteran's service-connected bilateral pes planus.  The 
November 2006 medical report fails to indicate that the 
veteran displayed a weight bearing line over or medial to the 
great toe.  In addition, the veteran did not exhibit inward 
bowing of the tendo achillis on manipulation during the 
November 2006 exam or upon other examinations, as would 
characterize a 10 percent evaluation under Diagnostic Code 
5276.  Although it is unclear whether the veteran experienced 
bilateral pain on palpitation and in the arches during the 
February 2007 examination by the veteran's private doctor, 
the VA examiner found no objective evidence of pain on 
manipulation or from use.  The record also shows that the 
veteran has other medical problems involving his feet.  
However, the most recent VA examiner characterized the 
veteran's bilateral foot disability as "severe" based upon 
the x-ray examination.  Thus, while clinical findings 
indicate no more than mild disability, and the preponderance 
of the evidence is against a finding of most of the criteria 
for a compensable rating, there is radiological evidence of 
severe flat feet and it is apparent that the disability at 
issue is symptomatic.  

In view of the foregoing, the Board finds that the overall 
functional impairment attributable to the veteran's bilateral 
pes planus is moderate in degree but no more than moderate as 
the preponderance of the evidence is against marked 
deformity, pain on manipulation and use, indications of 
swelling on use, and characteristic callosities.  
 
The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra in assessing the veteran's current bilateral pes 
planus.  It appears that the veteran experiences no pain 
except for mild, occasional flare-ups.  There is no 
indication that such pain or any weakness, fatigueability, 
incoordination or any other symptom or sign due to flat feet 
results in additional functional limitation to a degree that 
would support a rating in excess of 10 percent.

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture . . . as to render impractical the application of the 
regular schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
There has been no showing by the veteran that his service-
connected bilateral foot disability has necessitated frequent 
hospitalizations or has caused marked interference with 
employment beyond that contemplated by the rating schedule.  
The November 2006 VA examination report disclosed no 
hospitalizations due to the veteran's bilateral foot 
disability and no marked hindrance to the veteran's 
professional life.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his bilateral foot disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 

IV.  Conclusion  

For the reasons stated above, the Board finds that the 
evidence supports an increased rating to 10 percent for 
bilateral pes planus and the preponderance of the evidence is 
against a rating in excess of 10 percent.  Thus, the benefit-
of-the-doubt rule does not apply (38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990)) and a 10 percent 
rating, but no more than 10 percent, is warranted. 





ORDER

An increased rating of 10 percent for service-connected 
bilateral pes planus, but no more than 10 percent, is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits. 


____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


